DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022  has been entered.
 
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “h is an integer o to 5” which appears to be a typographical error of “h is an integer 0 to 5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 12-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations “R4 and R5 are each independently a hydrogen atom, a pyridine group or an unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring” and “wherein R4 and the ring including X1 to X5 together form an electron acceptor group”. The recitation drawn to R4 being  hydrogen, a pyridine group, or an unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring in combination with the limitation “R4 and the ring including X1 to X5 together form an electron acceptor group” renders the scope of the claim confusing for the following reasons. When R4 is hydrogen or an unsubstituted aryl group of 6 to 30 carbon atoms, then R4 and the ring including X1 to X5 cannot form an electron acceptor group. This is based on the disclosure on Paragraph [0092] the instant Specification which discloses that pyridine is an electron acceptor group and the Specification does not disclose that hydrogen or aryls form an electron acceptor group together with X1 to X5, especially, when X1 to X5 are carbon as recited in the present claims. Accordingly, it is unclear how R4 can be either hydrogen or an unsubstituted aryl group of 6 to 30 carbon atoms and X1 to X5 are carbon and still obtain an electron acceptor group. 
Furthermore, it is noted that the integer d associated with the number of R4 groups has a range of [0-5], and therefore, when d is zero (0), the associated R4 group is not present, i.e. R4 is hydrogen, which as discussed above cannot form an electron acceptor group, when X1 to X5 are carbon.

Claim 8 recites the limitations “Y1 to Y5 are each independently carbon or nitrogen, at least one among Y1 to Y5 is nitrogen” which renders the scope of the claims confusing for the following reasons. Claim 8 depends from claim 1, and claim 1 recites that R4 can be pyridine, i.e. a 6-membered heteroaryl containing five (5) carbons and one (1) nitrogen. In claim 8, Y1 to Y5, correspond to the group R4 of claim 1 and as amended claim 8 encompasses pyridine, i.e. one (1) of Y1 to Y5 is N, but also embodiments, where two (2), three (3), four (4), and five (5) of Y1 to Y5 are nitrogen. That is, claim 8 encompasses heteroaryl rings outside the scope of that encompasses by claim 1. Accordingly, it is unclear how one can simultaneously obtain a compound where more than (1) of Y1 to Y5 are N and still meet the requirements in claim 1 that R4 is pyridine.

Claim 12 recites compounds A-3, A-9, A-15, and A-21, i.e.

    PNG
    media_image1.png
    243
    205
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    245
    197
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    248
    208
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    259
    194
    media_image4.png
    Greyscale
 ,
which renders the scope of the claim indefinite for the following reasons. Claim 12 depends from claim 1, and claim 1 recites that R3 is hydrogen. In compounds A-3, A-9, A-15, and A-12, the group R3 is phenyl, i.e. outside the scope of  R3 as recited in claim 1. Accordingly, it is unclear how one can simultaneously obtain compounds A-3, A-9, A-15, and A-12 recited in claim 12 and still meet the requirements recited in claim 1 that R3 is H.

Claim 13 recites compounds B1- to B-15, i.e.

    PNG
    media_image5.png
    392
    788
    media_image5.png
    Greyscale
,
which renders the scope of the claim confusing for the following reasons. Claim 13 depends from claim 1, and claim 1 recites that X1 to X10 are carbon. However, in the compounds of claim 13, X1 to X5 are a combination of one (1) or two (2) nitrogen atoms and four (4) to five (5) carbon atoms. Given that claim 1 requires that X1 to X5 are carbon, it is unclear how one can simultaneously obtain the compounds recited in claim 13 when one (1) or two (2) of X1 to X5 are nitrogen and still meet the requirements in claim 1 that X1 to X5 are carbon. 

Claim 14 recites the limitations “R4 and R5 are each independently a hydrogen atom, a pyridine group or an unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring” and “wherein R4 and the ring including X1 to X5 together form an electron acceptor group”. The recitation  drawn to R4 being  hydrogen, a pyridine group, or an unsubstituted aryl group of 6 to 30 carbon atoms for forming a ring in combination with the limitation “R4 and the ring including X1 to X5 together form an electron acceptor group” renders the scope of the claim confusing given that when R4 is hydrogen or an unsubstituted aryl group of 6 to 30 carbon atoms, then R4 and the ring including X1 to X5 cannot form an electron acceptor group. This is based on the disclosure on Paragraph [0092] the instant Specification which discloses that pyridine is an electron acceptor group and the Specification does not disclose that hydrogen or aryls form an electron acceptor group together with X1 to X5, especially, when X1 to X5 are carbon as recited in the present claims. Accordingly, it is unclear how R4 can be either hydrogen or an unsubstituted aryl group of 6 to 30 carbon atoms and X1 to X5 are carbon and still obtain an electron acceptor group. 
Furthermore, it is noted that the integer d associated with the number of R4 groups has a range of [0-5] and therefore, when d is zero (0), the associated R4 group is not present, i.e. R4 is hydrogen, which as discussed above cannot form an electron acceptor group, when X1 to X5 are carbon.

Claim 19 recites compounds A-3, A-9, A-15, and A-21, i.e.

    PNG
    media_image1.png
    243
    205
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    245
    197
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    248
    208
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    259
    194
    media_image4.png
    Greyscale
 ,
which renders the scope of the claim indefinite for the following reasons. Claim 19, depends from claim 14, and claim 14 recites that R3 is hydrogen. In compounds A-3, A-9, A-15, and A-12, the group R3 is phenyl, i.e. outside the scope of  R3 as recited in claim 14. Accordingly, it is unclear how one can simultaneously obtain compounds A-3, A-9, A-15, and A-12 recited in claim 19 and still meet the requirements recited in claim 14 that R3 is H.

Claim 20 recites compounds B1- to B-15, i.e.

    PNG
    media_image5.png
    392
    788
    media_image5.png
    Greyscale
,
which renders the scope of the claim confusing for the following reasons. Claim 20 depends from claim 14, and claim 14 recites that X1 to X10 are carbon. However, in the compounds of claim 20, X1 to X5 are a combination of one (1) or two (2) nitrogen atoms and four (4) to five (5) carbon atoms. Given that claim 1 requires that X1 to X5 are carbon, it is unclear how one can simultaneously obtain the compounds recited in claim 20 when one (1) or two (2) of X1 to X5 are nitrogen and still meet the requirements in claim 14 that X1 to X5 are carbon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatekeyama et al (US 2019/0058124).

Regarding claim 1, Hatekeyama et al discloses an organic electroluminescent device with the following structure: (Figure 1 and [0127]):

    PNG
    media_image6.png
    582
    790
    media_image6.png
    Greyscale
.
From the above, the device comprises a first electrode (102), i.e. positive electrode, a hole transport region, i.e. hole injection and hole transport layers (103 and 104) disposed on the positive electrode; and emission layer (105) disposed to the hole transport and hole injection layers; electron injection and electron transport layers (106 and 107), i.e. an electron transport region disposed on the light emitting layer; and a negative electrode (108), i.e. a second electrode disposed on the electron transport region. The positive electrode, i.e. first electrode, comprises a metal such as Al, Au, or Ag ([0133] and [0135]). The negative electrode, i.e. second electrode, comprises metal such as Al, Ag, or Au ([0310] and [0312]).
	The emission layer comprises the following compound ([0034] – Formula (2)):

    PNG
    media_image7.png
    492
    502
    media_image7.png
    Greyscale
,
where the groups R1-R11 are H ([0035]); Y1 is B ([0036]); X1 and X2 are each N-R, where R is an aryl such as phenyl ([0037], [0080], and [0089]). The R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). One of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). 
Thus, the reference discloses a compound given by recited Formula 2, where the recited groups R1, R2, and R3 are H, i.e. the recited integers a, f, and c are zero (0). The group R is the compound of the reference is benzene, and therefore X1-X10 are C. R4 is a pyridine and the recited integer d is one (1) or two (2); R5 is H and the recited integer e is zero (0). The recited groups Ar1 and Ar2 are unsubstituted C6 aryls, i.e. phenyl groups. From the above, it is clear that R4, i.e. pyridine, and the ring given by X1 to X5, i.e. phenyl, necessarily form an electron acceptor group, 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits delayed fluorescence (Abstract).

Regarding claim 3, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer comprises a host and the disclosed compound as a dopant ([0056] and [0144]).

Regarding claim 4, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitter layer is a thermally activated delayed fluorescence that emits blue light ([0016] and [0362]).

Regarding claim 8, Hatekeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (5), where Ar1 and Ar2 phenyl; one (1) of the recited group Y1 to Y5 is N and the remaining are C; the recited group R6 is H; and the recited integer h is zero (0).

Regarding claim 12, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). Thus, the reference discloses Compound (A-4) of the claims.

Regarding claim 14, Hatekeyama et al discloses the following compound ([0034] – Formula (2)):

    PNG
    media_image7.png
    492
    502
    media_image7.png
    Greyscale
,
where the groups R1-R11 are H ([0035]); Y1 is B ([0036]); X1 and X2 are each N-R, where R is an aryl such as phenyl ([0037], [0080], and [0089]). The R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). One of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). 
Thus, the reference discloses a compound given by recited Formula 2, where the recited groups R1, R2, and R3 are H, i.e. the recited integers a, f, and c are zero (0). The group R is the compound of the reference is benzene, and therefore X1-X10 are C. R4 is a pyridine and the recited integer d is one (1) or two (2); R5 is H and the recited integer e is zero (0). The recited groups Ar1 and Ar2 are unsubstituted C6 aryls, i.e. phenyl groups. From the above, it is clear that R4, i.e. pyridine, and the ring given by X1 to X5, i.e. phenyl, necessarily form an electron acceptor group, 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 19, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). Thus, the reference discloses Compound (A-4) of the claims.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 

As evidence of unexpected results, Applicants point to Table 1 of the instant Specification, to compounds A-1, A-2, and A-3 in Inventive Examples 1-3. Inventive Compounds A1, A-2, and A-3 have the following formulas:

    PNG
    media_image8.png
    196
    635
    media_image8.png
    Greyscale
.
It is firstly noted that the claims recite that R3 is H, and therefore, only Compounds A-1 and A-2 serve as the inventive compounds. In Compound A-3, the group R3 is phenyl, and therefore, outside the scope of the claims, i.e. Compound A-3 serves as a comparative compound. Accordingly, the closest comparison to Inventive Compound A-1 and A2 are Compounds X-2 and A-2. Comparative Compounds X-1 and X-3 to X5 possess more than one different substituent when compared to the inventive compounds and therefore are not properly comparable to the inventive compounds. 
	
It is further noted that Compound A-3 has a half-width of 58 nm, while inventive Compounds A-1 and A-2 have half-widths of 55 nm and 65 nm, respectively. Thus, Compound A-3 has a half-width found within the range of 55 to 65 nm obtained for the inventive compounds. Therefore, it is unclear how Inventive Compounds A-1 and A-2 achieve improved results relative to Comparative Compound A-3. Comparative Compound A-3 has a KRTC of 3.9×104, while Inventive Compounds A-1 and A-2 have KRTC values of 5.1×104 and 4.3×104, respectively. It is unclear if the different  KRTC values between the inventive compounds and Comparative Compound A-3 is significant or not. Inventive Compounds A-1 and A-2 yield a device life of 147% and 138%, respectively, while Comparative Compound A-3 yields a device life of 135 %. Accordingly, it is unclear if the device life improvement of 2.2 %, obtained for Compound A-2, compared to the Compound A-3 is significant.

Finally, it is noted that Inventive Compounds A-1 and A2 are not commensurate in scope with the scope of the claims for the following reasons. In the inventive examples corresponding to Formula 2 of the claims, the group R5 is either phenyl, or phenyl substituted with a pyridine ring. Claims 1 and 14 recite that R5 is hydrogen, a pyridine group, or a unsubstituted aryl with 6 to 30 rings atoms. Thus, the inventive compound only exemplify one of the aromatic groups encompassed by the group R5. That is, R5 encompasses aromatic systems such as naphthyl and anthracenyl, which are not exemplified in the inventive example. 
In the inventive examples R4 is a combination of phenyl and pyridine and the integer d associated with the group R4 is two (2). However, the claims recite that the range for d is [0-5]. Thus, the inventive examples only exemplify compounds where d is two (2). Finally, it is noted that in the inventive compound the groups R1 and R2 in formula 2 are H, while the claims recite that R1 and R2 are H or a substituted or unsubstituted aryl with 6 to 30 rings atoms. Accordingly, it is unclear if the obtained results are indicative of all R1 and R2 encompassed by the present claims or only when R1 and R2 are H.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767